IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-20190
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MICHAEL D. BROWN,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-92-CR-ALL
                      --------------------

                         December 16, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     The Assistant Federal Public Defenders appointed to

represent Michael Dejean Brown have filed a motion to withdraw

from representation of Brown and a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Brown has responded to

counsel’s motion.   Our independent review of the brief, the

record, and Brown’s response discloses no nonfrivolous issue.

Accordingly, Brown’s court-appointed attorneys’ motion to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-20190
                               -2-

withdraw is GRANTED; the attorneys are excused from further

responsibilities herein and the APPEAL IS DISMISSED.   See 5TH   CIR.

R. 42.2.